Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 1 of 19



PfoS414(Rev.12/4û)ComplaintforViolationofCivilRights(Prisoner)
                 .                                                                                                     .. -   -




                                      U M TED STATES D ISTRICT COURT
                                                                   forthe
                                                fûk'
                                                   TjF/tMoistrictofFg2)y7.
                                                                         -'
                                                                          ).
                                                                           J
                                                     :1 f oivision
                                                                             CaseNo.
 r
 ) -.
    '
    et2p qa u
            *
            -
            'tv
              -j                                                                       (tobeflledinbytheClerk'
                                                                                                             &Oy ce)
                        Plaintfls)
X rftcthefullnameofeachplaint# whoisslingthiscomplaint.
Jf//lcnamesofalltheplaintp cannothtinthespaceabove,
pleasewrite ''
             xecattached''in theâ'
                                 xpt
                                   zceandattachan additional                            FILED BY                DC )
pagewiththefullIistofnamcs)                                                                                            .

                             -   V-
                                                                                              JdL 23 2019
                                                                                              cA
                                                                                               Ls
                                                                                                NG
                                                                                                 ns
                                                                                                  EL
                                                                                                   u
                                                                                                   AJ.
                                                                                                     Dl
                                                                                                      xo
                                                                                                       gl
                                                                                                        Bl
                                                                                                         i;
                                                                                                          E'
                                                                                                           c
                 i $-    L.t v. , : (-                                                        s.D.ol
                                                                                                   r/:
                                                                                                     llk.-Minsll
(Writethefullnameofeachnde
                        eye naamtv .vs4bxei.
                           jèndantwho'
                                            .
                                            )?<c. '
                                           ngsued. e
namesofallthedepndantscannotjltintheJw ceabove,please
write ''
       seeattached''in theJ'
                           w c:and attachanadditionalpage
withthefullIistofnames.Donotincludeaddresseshere.)

                             CO M PLA m T FOR VIO LATION OF CIVIL RIGHTS
                                                      (PrisonerComplaint)

                                                                 N O TIC E

   FederalRulesofCivilProcedure5.2 addressestheprivacy and security concernsresulting from publicaccessto
   electröniccourtfiles.Underthisrule,papersfiled with the courtshouldnotcontain:an individual'sfullsocial
   securil numberorfullbirthdate;thefullnameofaperson'knowntobeaminor;oracompletefinancialaccouét
   numbep A filingmayincludeonly:thelastfourdigitsofasocialsecuritynumber;theyearofan individual's
   birth;aminor'sinitials;and thelastfourdigitsofafinancialaccountnumber.

   Exceptasnoted in thisform,plaintiffneed notsend exhibits,affidavits,grievanceorwitnessstatem ents,orany
   otherm aterialsto theClerk'sOfficewith thiscom plaint.

   ln orderforyourcomplainttobe filed,itmustbeaccompanied bythe Gling feeoran applicationto proceed in
   formapauperis.




                                                                                                                   Page 1of lI
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 2 of 19

                            ,

                                ('
                                ,.g.
                                   (yy.()j..
                                         , jjj,-y
                                             ,

                                    (.
                                     y'x$l
 '
 Jwtlelom,
         s
  '
  -/tnk
      xajf?:;>+
  tzv,krx
        l
        uaprtk, kl
  7-2('
      o!,-
  A't-ce,k-ku
  $zh
    .emJaz,
   tq.,t
       iruitz'
             .
             s
   Lz,7éju.,.e:
   1-0à)I
        'tka1.l;
               z,
                r-3...'
  bz,?afiiCam
   #,(kzttrîcki
              x''.
                 ?-
   R-,
     'bo*$-




                                    1h
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 3 of 19


                                                                                                                                 '
ProSe14(Rev.12/16)Complai
                        ntforViolationofCi
                                         vilRights(Prisoner)         -       ..
                        .                                                          '
                                                                                                                       *

         The Partiesto ThisComplaint

        A #,
           '    ,
                ,   TbePlaintiffts)
            l   ,

                'iyk'Providetheinformation below foreach plaintiffnamed inthe complaint. Attach additionalpagesif
                ,
                   needed.
                            xame                               <qyev                                  L(
                                                                                                      -
                            AIIothernamesby which
                            youF%vebeenknown:
                            ID Number
                            Curre
                                'ntInstitution
                                                               A'lktjAo
                                                                             1
                            Address                              A<f
                                                                   )t'l j- ). 7)7 .
                                                                                  7,
                                                               pqt) ' L(.                                                      jocjqy
                                                                                       Cit
                                                                                         y                     State                 Zi
                                                                                                                                      p Code

        B.          TheDefendantts)
                    Providetheinformation below foreach defendantnamed inthe complaint,whetherthedefendantisan
                .   individual,agovenunentagency,an organization, oracomoration.Makesurethatthedefendantts)
                    listed below areidenticaltothose contained in theabovecaption. Foran individualdefendant,include
                    itheperson'sjobortitle(çknown)andcheckwhetheryouarebringingthiscomplaintagainstthem intheir
                    individualcapacityorofficialcapacity,orboth. Attach additionalpagesifneeded.
                    '
                    D efendantN o.1
                       'N am e                                 .
                                                               : f//'
                                                                    -
                                                                    .
                                                                    rstrl,
                            Job orTitle(Ifknown)                çec/e
                            ShieldNumber
                                                                *
                            Employer                           -y        '        l
                                                                                  C          P        ef'
                                                                                                        t '/U'y<'
                            Address                            5 )l                    ' o
                                                                             l y.,:k F-t                      F ?-             $-)7#'d
                                                                                       Cit
                                                                                         y                     State                 Zf
                                                                                                                                      #Code
                                                                     lndividualcapacity                       Officialcapacity

                    DefendantNo.2
                        N am e                                 Rk fzTdm,
                        Job orTitle (tfknown)                                      te S'
                                                                                       z(:y'e tkt
                        Shield Number
                                                                '                                '*
                                                                 '                                         j
                        Em ployer                                        .        k. i tïY        u, oz t< 't,
                                                                                                             vS
                                                                -                 ,
                        Address                                %:
                                                               w.m
                                                                                                         yy- 'N                      ''
                                                                         . . . 4c                      g,     y.t-          :a3 i
                                                                                                                           'g
                                                                                                                           .
                                                                            Cit
                                                                              y                                State           Zl
                                                                                                                                # Code
                                                                     lndividualcapacity                     ' Officialcapacity



                                                                                                                                          Page2of 1l
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 4 of 19



Pro Se 14(Rev.12/16)ComplaintforViolationofCivi
                                              lRi
                                                ghts(Prisoner)       .       .                        .                                             -- .



                  DefendantNo.3
                                                                                                 *h
                      Name                                                           '
                                                                                             c,P'
                                                                                             .
                                                                                                A         .
                                                                                                              '

                                                                         .               '
                       Job orTitle(fknown)                               .       -                    :)      J-
                                                                                                               o/.
                                                                                                                 yq.
                       ShieldNumber
                       Employer
                                                                 '
                                                                     j.
                                                                      ,              ,p je'r                      't
                       Address                                ô )) L q.  aJ-
                                                             Taùèztks'
                                                                     .
                                                                     it.             Cit
                                                                                       y
                                                                                                                       fSt
                                                                                                                        tate      3-).!fZi4
                                                                                                                                          p Code
                                                                         lndividualcapacity                            Officialcapacity

                  DefendantNo.4
                      N am e                                         (zf
                                                                       v o-/z t
                                                                              )l
                                                                               '
                                                                               - lctt
                                                                                    - '
                                                                                      f.k
                                                                                        ti '
                                                                                           /
                                                                                           J
                                                                                           -4vl
                                                                                              .r('
                                                                                                 -
                                                                                                 (
                       Job orTitle(fknown)                       $t,$)..
                                                                       $-L!-J*
                                                                             7
                                                                             .)''-                                 !-.'
                                                                                                                      /c-., çs '/.'rJL -
                                                                                                                                       3L'
                                                                                                                                         )'
                                                                                                                                          y
                       ShieldNumber
                       Em ployer
                       Address

                                                                                     Cit
                                                                                       y                               state              Zi
                                                                                                                                           p Code
                                                                         Individualcapacity                        Ofticialcapacity

II.     BasisforJurisdiction

        Under42U.S.C.j1983,youmaysuestateorlocalofticialsforthetçdeprivationofanyrights,privileges,or
        immunitiessecuredbytheConstitutionand(federallawsq.''UnderBivensv.Six UnknownNamedAgentsof
        FederalBureauofNarcotics,403ULS.388(1971.),youmay suefedel'alofficialsfortheviolationofcertain
        constitutionalrights.

        A.       Areyou bringing suitagainst(checkallthatappl
                                                            y):
                       Federalofficials(aBivensclaim)
                     kStateorIocalofficials(ajl983claim)
        B.       Section 1983 allowsclaim salleging theiçdeprivationofany rights, privileges,orimmunitiessecuredby
                 theConstitutionand (federallawsl.''42U.S.C.9 1983.lfyouaresuingundersection 1983,what
                 federalconstitutionalorstatutoryrightts)doyouclaim is/arebeingviolatedbystateorlocalofficials?




        C.       PlaintiffssuingunderBivensm ay only recoverfortheviolation ofcertain constitutionalrights. lfyou
                 aresuingunderBivens,whatconstitutionalrightts)doyouclaim is/arebeingviolatedbyfederal
                 officials?




                                                                                                                                               Page 3of 11
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 5 of 19


                          T-'
                            l
                            ) bEUE#%1p75'
                                                         tpxw 3
 '
 l
 1z?,
    .,i.l$.
          %
   '
       Aixvz                       ,
                                   z
                                   rj
                                    ,' .jux
       J7
        oçoe-sl'k                   lk e.                            -                -          .


                                   V($
                                     1? J çt1f,.$wb4y (..
                                     .                  y-
   >)jrtîs                        1,6.:99 j''
                                            U , 1V '
                f7-toç;. (-i
                           ' lrt/-3/' 49                                          .



  / T..(,.)ttgltkfzcl  '
                       l,, .v' t).?g).t.i,lpyyc/'k,      -




 bvlko/zwtptl
   X èM.#. ..    Y.(GPk-tt;
                '.                                                   -        - - -- ...- -   .- - .

   '
   AqtNtwsf '
            ltt           (:y
                            (t'sf'>      .
                                             .
                                                     '
                                                             -

   %e.
     f oxjê,                  .   p(.%,j,; toar t-,w4::
   h)lz-
       ?
       -i1          ,-(# u  ïe,qp,â'l v.t;                       .


                   Ftuf'i,.'j  - ïlt-- '
                                       !(JJj
            '
            -
            lktkv4 lCqgzkst1,f z gyj-   tuj(
   G                                                                                           ûfayj
 >z(7
    v-).-.4#.1
       tyvz    .          Vz.tseJ.
                                 o.
                                  z.
     (
     ,w7;. tt@ $ s.k, /-   $8.
 Ewvf(Q+c t
 &).J:.ê$j.     e/t rtq ,'tJp:,'-'1V'
                                  --V-t2
                          -

               ltlût)tlj%kJ
                          ,-
                           /!?)j'
                                t..              .


            j.'tk;pjs y. ./  ..#'
                                jo)j
 <zrol.kz u.!(;.r.kf,ty. Cçjr
   s
                            httttrkq/f-fl
                                      -




 nq?c.J.At,-
           .
           gy);
  8* :%   t( '
             .),
               .
                ,,'j,.,,j/,.2,
                v                                                    .    .    . .


 ''
  J'ô.ëv-
        7-
         t e ' ,?s-cl : r ;k.,/
                .


 Emf,îëxjtz
 $llx.      .r-,tl,
                  ycw  J-t
                         .btt)'k'
                                >e (j
                    .

     z$'ç !ïa       -y . î
   X'   -               7-(,,.
                             ;,C1'k,J7/,94
                                         5t)'
                                            J9
        Jkl-
           ,vk)u.)c.o,.
                      $ v'- r?
                                                                          r.
                                                                         -.

                                                                           fgkc1L.(c
                                                                                   -zl
                                                                                     -
                                                                                     .
                                                                                     j
                                                                     3.
                                                                      #
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 6 of 19



                                                              '
                                                              r-8AC
                                                                  7;g
                                                                    7#)!yt$'

 '
 llet'
     k,
      cJ*-1dt
            i
                                                                                                           '
                                                                                                           t,.
                                                                                                             2z.J&z/''
                                                                                                                     .
                                                                                                                     à21.
                                                                                                                    ',-

                     (tltk-k                                                                                Aôz..z, 1..f!u-'wfz,a
   7.
    :ùu.7'1'lz                                                                                                       --                 -




      t:m lukjcv- (2. zi-thtpF1:. '
                                  ù .,                                                                      7u:1)lz7;1?z'
                                                                                                                        /)ptfxvkoo.-..tv-,...
                                                                                                                          -   -




           J1-v-$    .
                         (. t 9)()5'.U,'77 5-
                             fi
                                   ..
                                            $1.
                                             .                    . .               ..
                                                                                     ...-.-.
                                                                                           a..-.--.--...
                                                                                                            c/w#l-
                                                                                                                 %,z,-1.ib '
                                                                                                                           àb-ê'
                                                                                                           ?JJe,5r,$t ,7t'-.
                                                                                                                           ,-5à
                                                                                                                               o-çqbi'
                                                                                                                              ''p '
                                                                                                                                  97-
                                                                                                                                    36.
                                                                                                                                      #
                    V.
                     .
                     1
                     -9
                      .:
                       -
                       û.+
                         .t
                          .
                          -y
                           ..
                           .
                           1.j.
                              t-
                               y
                               -t
                                ..
                                 -g
                                  -.
                                   y-
                                    .
                                    jj-
                                      yj..
                                         -                .



e /'''t.-zt-
  .        ,t,;/...1
           .             (-.utc-
                               i-
                                lyï
                                  -/tlk
                                      lbv-
                                         ,
                                         glz',j:r:j
                                                  .)
                                                   ,
                                                   .
                                                   y                                                        / NJ
                                                                                                               ,ul./érJz,'
                                                                                                                         /ywz oë't.(/
                                                                                                                                    -

                                                                                                                                        t'
                                                                                                                                         vyzkj
 l,eùh,
      /swl0lt
            '
      Mykv.ê        .    1t
                         '
                          h..
                            0.&?()),1z;#w-'
                                          1
                                          )çbv.
                                              ç
      '
      J-
       ,ùkzz'
            pl
             ,         wrzIK'    A/-     ''à
                                           ''
                                            WG
      E'. îcze- *.Jk...c ...o.7
                              .
                               am.t.(7
                                    ....
                                       .;
                                         Vok
                                       ..-
                                            n' -(
                                                )-
                                                 4Jz
                                                .v.
      p).)eiy
            'j t''.ulw l#tpéö5-;'#,1-77-,.-).#,z
                    - . --                       .


             IElDX J '1  -' t- /1'J'
                                             ,

 ./-
   .
   :.t
     i
     tl.jjq,,lInf'éc1.fj. -cjj,lL/kl,'(L.o.fth'.t:r/.?
                              .          .                    .




 '
 hecv-xl-titll
   hl
    '(%.t     b,, ' ?
  'J'ïqv.
        -)tst ( ï ?7CL J - /..
   E. lêkj',r           1.
                         2,
                          % î'I 151U 6.v)' î
      Allres;            .
                             . .
                             (j.tjt;   ,e
                                      j.,rej .;y                        .


                  ..j. V'X(D gz vjrlolà                                         . . ,, ,.........



                           .1.j 4 t
      f 1-rlfvhJ-.1?rctr.()4      7rr-
                                     '
                                     j&3
                                       z,
                                        I/-$
                                           .
                                           '
                                           ,
                                           r,o'
                                              (       ,




 1
 ),,8'..J
        .a/#1%
   :6..:
      ''
              >t$
                'vk
                  '4,tt
                      '
                      ,:$,.
                          %tlt
                             azs/                                                       -      .

       Jckse-rjst/ Gq't'.v ..:,. J't.'                                      .    /-
      y--tjc
           to
            x
            fq
             /izc       ,-
                              )
                              ?.
                               k?,, (?vk.:c t4.v...t.-.                             -

                             o . 'x ko .,s'#-
                                            ,
 -y'Iwj$,. jt:yCq,tgc1t/cys-z,)pt-33.-e;s-
                                    '-
           .                        -
                                                 ..
                                                  -  Z ()(-
                                                          t)(j-:?f-
                                                                  f
                                                                  ,
                                                                  y
                                                                  j-Lty,-
                                                                        t
                                                                        ..
                                                                         t
 = -



                                                                            3%
      Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 7 of 19



ProSe!4 Rev.12/16 Com Iai
                        ntforViolationofCivilRihts Pri
                                                     soner    .   .
                                                                             v.




        D.          S
                    1
                      ection 1983 allowsdefendantsto be found liableonly whenthey haveactedisundercolorofany
                    stasnte,ordinance,regulation, custom,orusage,ofany StateorTerritory ortheDistrictofColumbia ''
                                                                                                               .
                    42U.S.C.j1983.lfyouaresuing undersection 1983, explainhow eachdefendantactedundercolor
                    of
                    f stateorIocallaw . lfyouaresuingunderBivens,explainhow eachdefendantactedundercolorof
                    ederalIaw.AY achaddltionalpagesifneeded.




111.    PrisonerStatus

        Indicatewhetheryouare aprisonerorothercontined person asfollows(
                                                                       checkalIthatapplylL
          '
                PretrialdeGinee
                 Civilly comm itteddetainee
                 lm migration detainee
                 '

                 Convicted andsentenced stateprisoner
                 Convicted and sentenced federalprisoner
                Other(explain)

lV.    Statem eiltbfClaim
                i.
       Stateasbriefly aspossiblethe factsofyourcase. Describehow each defendantwaspersonally involved in the
       alleged wrongfulaction, along withthedatesand locationsofa1lrelevantevents.
       f                                                                           You may wishto include
        urtherdetailssuchasthenamesofothergersonsinvolvedintheeventsgivingrisetoyourclaims. Do notcite
       any casesorstatutes.lfm orethan one clalm isasserted,num bereach claim and write ashortandplain
       statementofeach claim in aseparate paragraph. Attachadditionalpagesifneeded.
                ;
                lftheeventsgiving risetoyourclaim aroseoutsidean institution, describewhereandwhen they arose.




       B.       lftheeventsgivingriseto yourclaim aroseinan institution, describewhereand when theyarose.




                                                                                                          Page4of l1
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 8 of 19


                                                                         $7,46: (.
                                                                                 Tx?'
                                                                                    1o rp/trf
                                    l-1-
                                       t,
                                        .
                                        ï.
                                         ygjtà;j
                                            '  ..
                                                j
                                                ',L.
                                                   ('txvfja-.
                                                            x))rks,.,
                                                                    .
                                                                    ,ty
                                                                    /,t,')t
                                                                          -
                                                                          '(
                                                                          c1i
                                                                           (
                                                                           'ct
                                                                            bo(
                                                                              -.
                                                                              vL
                                                                               ..
                                                                               JI7LJk,
                                                                                     (.
                                                                                     x(
                                                                                      i v
                                                                                        taf1'
                                                                                      -zt
                                                                                        /   ( j$t(
                                                                                            -,;   ,.
                                                                                                 (,
                                                                                                  .k
                                                                                                   ,
                                                                                                   1/
                                                                                                   )r-'t,
                                                                                                    , .
                                                                                                        y
                                                                                                        .
                                                                                                        t..
                                                                                                        L (c?efâ
                                                                                                          r    ,t
                                                                                                                '
                                                                                                                v
                                                                                                                -
                                                                                                                ?
                                                                                                                fk/
                                                                                                                  ,
                                                                                                                  )
                                                                                                                  yy,czyy.
                                                                                                                  ?   -
                                                                                                                         ,
                                            -                                    '
                                    '                            .

    fq?907J(/   .
                i 5
                  stkr/f
                       '
                       zé-f,v
                         -   s
                             -st,pr
                            ,'    fqi:'
                                    .
                                    l
                                    ' .
                                      +/''q
                                      -   -,'t#.i,-v
                                            .np    à1--:)' f',
                                                             r
                                                             -rs
                                                               , îi-   ,--zfi--f.m,-/7.t'/dF9t.',
                                                                   çovi-                        çzoi
                                                                                                   ---'
                                                                                                      ?
                                                                                                      ,--.
     kj,ql( 1x,          c
                         .é-,cl'St;-.,uf1..       .JNwiaf..  kw,0.J)4/a-.
                                                                        '&.
                                                                          ,/' hPcfft-zi-l.-zas 'qv,t. :m/,;
                                                                                                          '
                                                                                                          ,
                                                                                                          w-:
      )vnt
    J'l
      A  1,
          yur
          k-'s
            ll,t
               y.?tl
               J    tr.-
                       -.
                        /kk,--t,k./?t     .
                                          --lt.i.   -î-e-.
                                                         ()?t,?/,$.
                                                        .,          //c-.-/fr.zk---
                                                                                  ?/' z'o,-,f//x-//'
                    .
                        ,

    jkot g.' ,p/y,;..
                    yy
                     '/)-'
                         (.
                          z-(
                            kf
                             ,
                             .
                             w$,'
                                jwz,
                                   uv.
                                     cv-c./ê.
                                            ?,
                                             ..jts/t
                                                   -,,/...-
                                                          r/,,
                                                             y(t(
                                                                ,yj. p-sy,-
                                                                          ,
                                                                          ./,(c
        '
                I,
                 )wkJ,'
                 .    )e/,
                         .
                         ?a('
                            0,e
                              .;
                               -v(i'
                                   -
                                   /,
                                    '
                                    zozr,(
                                    /'
                                           t
                                           'b
                                         j:l-
                                             ptlx- ,-
                                                    ? fn..
                                            ers-uv/: ..1-
                                                         ,
                                                         .
                                                          >f'
                                                            lx;
                                                         -,.w,
                                                               (.
                                                                /&t:./
                                                              /o/j,,,,
                                                              ,
                                                                      i,z/-j
                                                                     ?'    ,
                                                                            i
                                                                            a
                                                                           //
                                                                             z
                                                                             -
                                                                             <.vv5,r
                                                                            ,,
                                                                             t
                                                                             ,p3.,.
                                                                                   /og/,Jft
                                                                                    ,yj.
                                                                                          uy/' ,.,
                                                                                          j.y /u
                                                                                                 ?
                                                                                                 yo
            /'
             4/k.1ï0/4 s',p'x.,,/te.l.
                                     1                               .
    tn,;t1(c.aJ--jtjr,tv-lvc,
                            yk/'
                               ïa.,pIqa./c.q ta')(?j)
           7 rkk,bôt;().vc)d,s-v./v.z(,.toty'jj/,
                                                '
                                                     ;wk'
                                                        ..-,jyjj,y(jjqzv
                                                         t
                                                                         ryy c..js(y,.jj gj
    /:i
    t
        ,c/.yp!/?viJvmv.,(r,/--
                              /,'
                                z-./',r$-//:zt.
                                        -
                                              ),-'/i-
                                              -     'q
                                                     -wulql?  ,.
                                                              j
                                                               t&'tit -/z'/.ç'<+,2,.??vai,. v't
                                                                                              z-
                                                                                               zx/z.
                                                                                                   l
    ry,j.
        ' f2
           )v./t.f'       ljo.('ob?rjujJ4 1..-.1)iz/'p.).'
                  yvz/?,u,c                                  tL;,fil1
                                                                    ).l(;, .
                                                                           '
                                                                           b'
                                                                            o-t,t-we;-/. Ii. , a#,-
                                                                                                  w/
                                                 jqv,.
                                                     fz' -s,,jgj - ..)4L.  ,jj y.
                                                                                ,p.y y,>p,,.  jj.
                                                                                         .
                                                                             -

    (tav.
    .
        b  -
        -.'j#
            e1-, '
                 j
            'co0-,p
                 .f
                  . t
                    .êv
                  i-i-t v
                        . /
                          x e
                        ôt(?, .z'
                             f$' t-t
                                   .ltc
                                 1ic4.-z.
                                        ,
                                         vï  1r.1
                                                -
                                          /zk-./?-,
                                                  e-.-
                                                     / ,'
                                                     z-vic; .
                                                            af,
                                                              '/' l-îvl/
                                                                       'z.
                                                                         'tav, .   .
                                                                               a/z/'/-,ziî'1lt-'nw,..
                                                                                                    -
        -
    (
1,.-e,(. lqvjy-
        -
                 yïj'./-t4e/)c.,y-jp.k'  .tk(,v.t  ,,tk-ft;
                                                          :..t-
                                                              jr
                                                               oj.(
                                                                  ;.$-
                                                                     .
                                                                     1f.
                                                                       ('vz
                                                                          1j.
                                                                            ,
                                                                            k,./z.,
                                                                                  t:,gs-0..,..
                                                                                             /-
       v kgf.   '
                  l1%t,.
                       ;
                       k#q?' fl
                              ?/>w,
                                '

                                     .o5' ,h( -1
                                               .;'
                                                 ,,//-/t-oz,5 ,,,a,.4/,-//t.J>q-z.y-t,,1zja.  ftzin-j-
                                                                                                     y
tV kt-!r-'ithf?flvt'enî/e   J,,  /.'-
                                    /oj.?ol  1-.p,-  J,t zv,l'
                                                             xvss.-vz/ joJjv,f'l'c' tI
                                                                                     '?
                                                                                      )/).,    xjL                v

!f'c?/t
    '
          )r' )t?)î,nJllx/,t).
                            '
                                          v
                                          ?.,t-,/j, oii;I..t')ç-, e-z/azz-iiqilvv's,t/,, ,
a J,?,      ',
             /u?)'-wa/fl
             .          .   '
                            -vour/-.z-?/'ugreytlt
                            .                       .
                                                        -
                                                        zl,,(laà-,,b-
                                                                    vJ Jreo u-'1/''       z,/-./'
                                                                                                -'/r
  ozczû             1'j
                      .-(;
))j
  x$Pct   )kk('.ch!$'    t:.)
                            .(-  .
                               !$-tjxJj.t,
                                         ,.
                                          j.vu).,)gn)ij/,/..,.,
                                                             .
                                                                /4/
                                                                  ,
                                                                  .j,-/lssp-t'-ta
                                                                                q/.t,
                                                                                    .;'sqi
                                                                                     j
                                                                                         t),wtz  l/j
                                                                                                 ..
                                                                                                   .
                                                                                                   -                          .




               f
               'tci,/,./fî1,%
                           3.
                            k,.Je- f -tjp/v.S/
                                        '
                                              -/t)î '(,,,a,,-
                                                            t/)u-,/:/,)i  -,
                                                                           h ju//z?.       1t.17
                                                                                             .
                                                                                                          .




                                                                                 .?tvF;?s-'A
                                                                                         .

 lwzid,'io.t  sf(
                ,,
                9.t1
                   ..l'oî- 1c''j,è
                           .      a('vlJ',: ,q'I'
                                                v.1,,'7,zs/'-.,p,,,'/.J'
                                                                       tsm 4v.k
                                                                                                                          '

                                                                                                                          ,

    '7-
      :
      -.! l3i''','-
                  ).s;?$fizupz,)oyhtlp    hj'pb t$-f'l-t1,
                                                         .
                                                         udL.z.j/ltf   y.t-
                                                                          l/-'
                                                                             ?ty,/). /,
                                                                                      3f  o;e,?
         ''
          l     /-              , ,.               ,
                                                   .       i         ,           ,
'l-0 '
'     A.ol,)UAJ v-j(     .
                         ,,z( ;ït.
                                 ?lv, ,,z..   j.,'1)'tnc -
                                                         ?/(1f
                                                             ,iv.tlv,,'/t '
                                                                          k-yp/'  e.,.
                                                                                     /'v
                                                                                       /lt
                                                                                         zuewx
4r z,'/,
     j ./7' Ac'),?,
            .
                   t.;q.e,jt,a. /
                                ,.
                                 p.1-,ls,ot,,'    I,d
                                                  .   k
                                                      y.q yl
                                                           ,
                                                           h,s-J.,'
                                                                  bl:. f'(ï.-.
                                                                             ,    .)-v
                                                                             -c.Iy,    ,'b
                                                                                         ,-lt'
                                                                                             6!
                                                                                              .ï'
                                                                                                ,w,                       .
.
  f        )                       ,                            ,           J.t'
                                                                               .$.
                                                                                 V/,11,
          1? ,
      1v w.$..
              )e J  yfv, um v'z
                              -.
                               vc
                                '
                                 ï'
                                  ?v7ke,.
                                        s,
                                        -
                                           '
                                           pl
                                            z'/  fo v t v
                                                        ,
                                                         l
                                                         v,lobj 1)
                                                                 nz/mfy. y                                    ,       ,


        I.m., -,)h/ïvJ/t.
                        '
                          -
                          ,ê/)'
                              pn;
                                .s,-/s,1) pzt,vl.?'(j.q-
                                                       ?./'
                                                          .A9z
                                                          -   ,
                                                              :,)j,/'t
                                                                     p---
                                                                        /u-vl-
                                                                             v.
    (bf'()-)cz,vhi.
    .'
                  (.qbc-o??-
                    '       fo,grvltv
                                    s,
                                     .
                                     ,.)/,xj.-7l,k,
                                              .   .;;
                                                    n.t./3
                                                         /vvglj
                                                              .,.
                                                                e#,Lyy,.$;..jz;
                                                                              ./
    (oez,
        .
        yvïj.
            r-,,
               ',
                zr)t
                   so1)tzss,
                           .
                           ï(jo(,yqi'
                                    i,).
                                       ,(;
                                         ,t.
                                           J
                                           ,
                                           êp.v,
                                           .   /,p..
                                                   )J.
                                                     sj.
                                                       ;),vyzo/p?t.
                                                                  u,
                                                                   .
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 9 of 19


                                                           '
                                          :

    yvt,v,jst)-(,k/'.
    .
             -
                    ?j,*
                       g?k
                         --
                          t   f/r-
                          ,uI't  ,,f.'
                                   a//).
                                       ,
                                       :1L
                                         v-sr,
                                             J)-,.
                                                 /(L.
                                                    ,z,y
                                                       .t,.,j-jso z,(?
                                                                     'J-'
                                                                     .  /u
                                                                         ,i
                                                                          ,,-.'
                                                                          -   ,:e,o,
                                                                                   .f /),
                                                                                        .v
                                                                                         t
                                                                                         .
                                                                                         L
                                                                                         '4
                                                                                          .
                                                                                          %/.          -.
 -- - -
  Ju'
    f.);v.'
          je.-
          -   ,ça'.
                  -lJ''.'z:
                          ,i
                           v(;
                             i)11i
                                 zLvvc*,    7-o.v1v(.. f
                                                       z.'.
                                                          /(..(  k-.
                                                                   ?r,.f.'
                                                                         /,'
                                                                           /);/-
                                                                               ,.,
                                                                                 ;/î;',-j'psjv-vy  '
                                                                                                                                                                                                                                       .


  x
  ?y
  f,.glc-éc'
           l.onoî--
                  '
                  1
                  .)v,http-
                          cJ
                           -z(),
                               .
                               ?t
                                ;
                                i, v.
                                ,.  -
                                       /
                                       -
                                       ,
                                       zt,vxz, :lv,s.z'..
                                                        :)-q/.f,zti-
                                                                   z pzp/t('v,/z(,-i..-tj(  ,ewl
                                                                                               ,
                                                                                                                                                                                                                 ,


 ût( ( û'
        t )(
           uk?vs('-
                  1,k'k
                      ,jvv. /ct-ol,i7.
                                     ,,zj.I.:j)p    -z'/,),b /
                                                            '.  ,
                                                               /).-.
                                                                 /-')
                                                                   /,
                                                                    )j,,lv.. c,'
                                                                                   ,
                                                                                   .


                                                                               /,s/,'
                                                                                    s.,.ti,                                                           .
                                                                                                                                                          .


                                                                                                                                                                                                ,



 z
 --( èu-,jj
          q ,-jf.).
                  y,
                  .

                   j.-..
                      ,
                       /j
                        ,
                        .-..,
                            ,--v,./,,:sf,.,
                                          -.
                                           /---
                                              ,/..
                                                 )'
                                                  v,,
                                                   ,//
                                                     .
                                                     ,-
                                                      ,/.
                                                        )
                                                        ..
                                                         4,,.
                                                            y,
                                                             ?/?,--
                                                                  ,,.yy,y
                                                                        ,;                                                                                                                                                                                          .- .
                                                                                                                                                                                                                                                                       ,
 '   ,k- 'fx
              .,)   ,?.?-    .. !.l.
                                   -z 1,;ï   ,/.
                                               ïf
                                                ,
                                                '
                                                -/.,-,-$.?q    .'.- /,
                                                                     -.  -1
                                                                          .0f,tlz--ïit'    f.  1k,'  #1--,
                                                                                                         ..
                                                                                                          ct()-r
                                                                                                               .
                                                                                                               '.5. -,,,f-,.
                                                                                                                           ?--
                                                                                                                             x&.
      -?-tvyf'? ..z;j(-r'J5zo.J,('j
                                    ult-.
                                        k (          -,t0 .                                            .       . ,     -
                          .
                                               ,
                                                          (.yz .
                                                               '.
                                                                -t  ,
                                                                    .( (,,;,,,s,,,,,,.
                                                                                     c. Jj(0,,     -
                                                                                                   ,,/,vk 2t /,.?//c
                                                                                                            -.
                                                                                                                                                                                                                         -..       -                z
                                                                                                                                                                                                                                                        ,




 >/
 ty I(t   k.I   ./k'qt1      ,si /ckt     ,x-.î?;/  '
                                                    -!u.k.yj,'roj.j
                                                               x.--
                                                                         ../j
                                                                            ' ,
                                                                              . (j ,z- )'
                                                                                        -,-(
                                                                                           )   ,-
                                                                                                k. / /.p
                                                                                                       .' (.,
                                                                                                            - ; .
                                                                                                                1 3-(   /$
                                                                                                                         v
                                                                                                                         ..'.,/
                                                                                                                                                                                                                     ,                              ,               -




 )
 t7k,t$     tz'*1.
                 - u.
                    >-,     1
                            :-
                             k
                             -j   ' v (    ('/
                                             'v4j
                                                .- )k
                                                    -..(:,k-i-k,u,, / (,-y-0.,4 /z-,
                                                                       .       0
                                                                                        -/?-viy/-z  ,./)cLb  y-zn,,
                                                                                                                 .
                                                                                                                      -sz.;tvej.
                                                                                                                                 .


                                                                                                                                         .                                     -
                                                                                                                                                                                                             .
                                                                                                                                                                                                             .

       c,1 @.tpt  lo-1 '       1
                               qz,o't'j.1.   p/j)wc/7.   /l si ,()v, '/ ,y :.                                                                                                  ,


                                                                                c-.,,y,-kjc      j,-,a(pl, ./z1   .t'--,
                                                                                                                                             .

                                                                                                                                             ,                                                                                                              .
                                                               .           .           .


      î./k,.lpijk.              /ï'/'
                                    ?f-(
                                       ',.-$'J.-t'mq  ,.
                                                       (
                                                       jb,k,,   7,/,/f  j),;, 'k (,pzi./,,,,1yeo.;,t)'p? )jk,                                         .            ,


 f,vk-rt.k.?j    .
                 ''1ftpkq,     )f-b-i
                                  .
                                      ;
                                      bv,
                                        '
                                        t/.-,,1t'  .
                                                    t
                                                    qe'tJ'tt:/   .k'/k'1..f/>(-   'lc...
                                                                                       /.
                                                                                        t
                                                                                        -k..,z. (.2.'au,//p   'o,,'  /.:/z
                                                                                                                         -'/'-
                                                                                                                             '
                                                                                                                             .
                                                                                                                             -
                                                                                                                             .                   ,.                                ,       ,,                                  ,
  -'
   2s-top.     l' ft,.     kl/, jk-o. vz-(,gst5   .j-N. );//,z;./âv'          ,
                                                                                v,z,.u.),
                                                                                        ,,.Az- ))   ,
                                                                                                    vj y)),jj yyj,j.yy-yy.o,s                                              .                                                   .
                                                                                                                                                                                                                                               .s                          .

 At- lë?   ,.
            f-.
              '
              -)-'t-v-. ,./s.j)l,
                                19,0tt);.
                                  .
                                                                                                                                                                                                                                           .

-
         .,
          '   t               '
                                         $?py.?  '/ -'   .
                                                         -Ij.:,v,.4,()'e-v
                                                                       -            )-vv'li,/$ocs'nc'.    ,,
                                                                                                           -s-/-
                                                                                                               '//,,0o                       .

 f'pï: tf7z/ 1      J/,kq;.)   &.v.-rt/(o,/,
                               ,      .
                                                  --J'.?.. ,,717/-,/p,, /11-.,-r;vvv-  f/, .,;-j                                                                                                    .-



        q,-Tk
        ''
                 'z) 9
                     .1oi.,.  ?,.r?/n/,z.ri,:,, ?.,.ti,.o..        ,4
                                                                    ,
                                                                    .r.,
                                                                       /.,
                                                                         'Lx.
                                                                            ?/ -'w,eppé.   t,
                                                                                            .r
                                                                                             -/s,l 'j,r/nzz,-.ol'       I
                                                                                                                        s'
                                                                                                                         ;,J.
                                                                                                                            ,
                                                                                                                            p
                                                                                                                            v
                                                                                                                            '                                                                                                                               '

                                                                         ,f,.o-to../.     ,,r/(îrt ..t,-F,t. -/,-y.,$ /
         '

 f/   ',.-.bl',t,,,/Itî.as-,.,,r. t,(:)),),  oa,-,-$4-n-.1.t-(
                                                       ,                                                                                                               .                                                                   .
                                                                                                                                                                                                                                                        ,sc-
                                                                                                                                                                                                                                                        ,

 )ï,.
 '

      -)urojp
             .
              ,
                  f'.jv
                      btjJj-?;,.
                               1p,L-v'..,.ç./f.
                                              )i
                                               .
                                               -vvt .
                                                    ''?'
                                                       kv/
                                                         -1'
                                                           sp,.  ,#-/ovt-t..t/    ,/z-ia
                                                                                       zv/rl-
                                                                                            ?1.'
                                                                                               àv(,v.  I.'
                                                                                                         zt1(  )t/  :-v)'
                                                                                                                        /
 1)Jj'o!    h$w.
                  .

                   -.
                    r4-1)w-,1-k''-- v.l- .liv).pv:-t'1-.,1(î'i.-b')î'.r'-'s..??',-,',-'.
                                                                                       f'-'t.
                                                                                            '-7' z'
                                                                                                  .rb?l'v'     r--7/,
                                                                                                                    1J'''-
 1       1'.1,/,v/:
                  $       )
                          v.f'/,              ,aIoîj)n gt,                           %:z-tj ...sypz,'bç- t--r,yyq
                                                                                                                jy  yjy,yv)
                                                                                           .


 ..1,0 c.         k).,t  îx
                          '      b,jt/-   ?(.ï                  k. ,?;, o k- j
                                                                  fw
                                                                   .            )
                                                                                ./,i                              y ,                                     ..               .                                              ,        .                                    v
 l-t                                                        k&j('x-)i-i)2f'ip ,-'/t-$(-Alvv-',z-/t'-,/?s---/2'
                                                                                                                         ,                   .


      y')  .l  a,
                -t.-1ri)&.--f'/( ;v.  1)tp-?- )ot  co-1-I  '
 '


    k/,                               -
                                                                                                                                                 .                                              .                                              $

 (
 :
 )i
  7
  .'6,
     :.k
       -
       ., c ,).f1,.,t
                    .
                    (.
                     -(v'
                        ..s 2-
                        -    1'
                              ,
                              .-5v!(.
                                    ,
                                    ,
                                      rt,
                                      ,
                                      .
                                        '
                                        cv-(
                                           .
                                           )(
                                            .
                                            >/-   ;ù,-.
                                              s,;',   a.
                                                       Jz/ov-j
                                                             -b,'
                                                                k.k,y'
                                                                     y-zzt/
                                                                          .<.,.                                      .
                                                                                                                                                               .


c'
 t
 -v,;
    ,,c/-
        .J
         ,vi
           'p.)                                        .


                                  --'
                                    -' t                               1
                                      j.     .
                                             ,
                                             .
                                             /'..
                                                /
                                                )sj'
                                                   j
                                                   sj
                                                    y
                                                    s,
                                                     .
                                                     /j.
                                                       /-j)jy).
                                                              t'
                                                               sr
                                                                .sj
                                                                  'jjyk
                                                                      .t
                                                                       y( /
              'it)Utt
                    ,./vi
                        xq/
                          ) ,
                            e k?.  ,
                                   k,
                                    . 'f((
                                         ,j
                                          t
                                          .x$                             tja,.
                                                                              t(.
                                                                                y.k(j(
                                                                                     ,(
                                                                                      ;yjjy
                                                                                          j
                                                                                          -
                                                                                          ,
                                                                                          j
                                                                               .

                                                                                                                                                                                       .                             .v


      l       '
                 kx     js.oî'((k(ê-.
                              ,     t:-.
                                       jb
                                        .( t-t
                                             ;
                                          v.:kv,.,t,p i.1  45,?z.--iojv-/
                                                           .
                                                           ,             .;..    1k-tzzt..j
                                                                                          4..J'$-
                                                                                                (/,;        ,
                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                    .




     tt.)
        'l ,
           k.('.L'ps
                   .jzs$-
                   k  #  1k
                          j..
                            :
                            ,j)((i'
                            j     fù. 1pf.-
                                          ;4i'Jf''',..,Iwgttst?a('-1ii-)/ath?/.-4,,?'v,.z-/t7(uoz
                                                                                                f                                    .



     qckre'        '
                   (-
          ï(ne's?6.)  ,t..
                         -'
                          flA?
                             '5$'ç,.,zcj..!ogLolkb .V ''
                                                       ,kv'
                                                          k,
                                                           .
                                                           :stk,'
                                                                kk-( f
                                                                     .t-f /)',te,Jgj.go,,./1,
                                                                     .
                                                                     '             ,
                                                                                              (s                     .                                                                          t.k .
     ')wk,'k# 'w'xaI/J''p k,,k. (?vx$-s )-
                                         !s,...-,.(
                                                  )js
                                                    ,uq;y',.o.
                                                                                                                                                                                            -                    .
                                                                                                                                                                                                                                                                z
     (
     ( nk,....#(
        '
                 .u,.
                    ?,4,-.-    .
                               0?-'?,,u. ??
                                              ..



                                           t-.,obttg--.szl
                                                             v,,)
                                                                ,(
                                                                 ,.;,.ycjcj
                                                                   .
                                                                   .      .
                                                                          s(k)v)<:,v.,.)//tk.,j,                                 .
                                                                                                                                                                                                                           ,,
                                                                                                                             .
                                                                                                                             .




                                                                                                                         ç7
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 10 of 19


ProSe14(Rev.12/36)Complai
                        ntforViolationofCivilRights(Prisoner)


                             W hatdate.andapproximateti
                                                      medidtheeventsgivingrisetoyourclaimts)occur?
                            ?'svtwl.
                                   tcgtxc-tj'
                                            -
                                            t,v
                                              -t?yotk)()#'(/q,
                                                             .
                                                             o                            x




          D.'
                             Whatarethefactsunderlyingyourclaimts)? (Forexample. Whathappenedtoyou? Whotfftfwàtzf?
                '
                    '
                             II'J.
                                 Nanyoqeelseinvolved? rl'/;oelsem w whathappened/)
                                              .
                                  .

                             $êc,h1jkcjsk
                                        'ck
                                          f
                                          j
                                          ..
                                           5-
                                            .
                                            y($'
                                               ji'
                                                 v'
                                                  kaj
                                                    .L
                                                     .'
                                                      .y,).j
                                                           .t
                                                            ,
                                                            tfy,
                                                               y.


V.        Injuries
                            )CJ
          l
          tfyousustainedinjuriesrelatedtotheeventsallegedabovejjdescribe Ourinjuries dStateWhatmedical
           regtment,ifany,yourequiredanddidordidnotreceive.rty1   j,pt.s$(jo.
          6
          At      k'tkkrel-r.y.tt)s-'o(,ylï-,.t/i,OJ()j,,j(;..j'.k, 6,,9.)$-jtvj.o$.;.;sjjxtjyj'c;gjjcy
           -cvluv;t                                   -                                                                   '    .   ,
                                                                                                                                           -


          (:
           ;i
            îtï-.tq.lk)                                                              y,
                                                                                      ;.xk.b,?.
                                                                                              ,)-/v.-?
                                                                                                     -.jt.
                                                                                                         ,.
                                                                                                          vsf         .
                                                                                                                      -


                      (i,vs'etpI'kooo,oj
                                                                                              .


          t                                '
                                           cztj$ vb  ?(j'
                                                        rl
                                                         j.
                                                          tk
                                                           ,q
                                                            ,,tjpsyjt,(z4vjgv.,ft(   -,
                                                                                      .,jj'/.
                                                                                                                          ,            .




                    zA /.?.jkl  omivql'.
                                       /--
                                       )   jk(('
                                               .
                                               j'
                                                .?
                                                 j'
                                                  y-
                                                   rtjk
                                                      pjj(:'.(.uwy ytkj
                                                                      t ),(jj
                                                                            ,
                                                                            -,
                                                                             .,
                                                                              xy#,)j.v,z./git
                                                  -

          2Jkk'
              d'
               îQi('
                   ('                    jj,
                                          '           k                                                                       ,.
           ks
            jilu,
            '
                z-&yk
                    oy..
                       ?y'
                         .
                         ,
                         .,)i
                            or;-
                               Lte,
                                  -#(
                                    jzgo'
                                        f
                                        .ks(
                                           )Jt
                                             '
                                             -t-'
                                                anc.:)tJgjt
                                                          -vJt
                                                             ylc
                                                               '('y
                                                                  '
                                                                  oj-
                                                                    jsy(
                                                                       szln)s.    ,   ,           ,       .
                odzô
                   ,
                   jt.s.k-
                         s/j.t
                             -
                             t.
                              f
                              ;v.sq)kj0)?bu'
                                           %tAkr,c.k-'
                                                     toj.(/.
                                                           4,
                                                            tj(r
                                                               '
                                                               ,r.
                                                                 ,,?.
                                                                    t
                                                                    ,sj, L.(,(1o.-f7/,-,.?/-'ttJlïzj,.
                                                                                                              ,
                                                                                                              .




VI.       Relief

          State briefly whatyou wantthecourtto do foryou.M akeno legalarguments.Do notciteany casesorstatutes.
          Ifrequesting money damages,include1heamountsofany actualdamagesand/orpunitivedamagesclaimed for
          theactsalleged. Explain thebasisforthese claims.

          h<
           ék,$,.'J.uq
                     jtjav-syy:-ç1 u-.-j.?:,jt               (
                                                             zj
                                                              .,,,y.
                                                                   yj,,
                                                                      y,,...
                                                                      .
                                                                          -
                                                                           yy
                                                                            .j.-,     .               ,           .

          t'
           vv ltropzrw. '
                              '-
                              t
                         qev..s /1q'.
                                    1
                                  .' .z e    à
                                             x-l
                                               vk:,'
                                                   b)ù
                                                     .-t
                                                       '1
                                                        'ô
                                                         o r
                                                           'k '

                                                                                      .


    fiw)(t?.q),,f-t,uj'kr.
                         d.jtx-l(
                            ., .
                                      4.
                                      .,.
                                        -7 fkot.tt                            .

 .
 '
 -$ yjootq41)Jkjk vjkwsojov. y         -jj o,fs
                                              k-,,
                                                 .,,.,,,          u

  F'
   #.,'$tu.
          j
          -j
           t((?
              -y.
                ,
                j.tjj'-z.y
                         j
                         ...(.Jr$jQé,tq
                         Iê           -.jau
                                         yj
                                          ,
                                          j *j
                                             k ,
                                               ya#e.J/k
                                              s,
                                               .
                                               t
                                               '      $,
                                                      !(
                                                       .
                                                       )i
                                                        *z
                                                         e
                                                         l(
                                                          ' ().
                                                          k
                                                      . ...   )
                                                              ,           ,

  t;-,
     4..-
      ,
        tn..
           );tl1
               .,
                ).
                 tk
                  '.-./tz/
                         7
                         -J,-
                            ?+1)o-,'
                                   /,tm/,qvstî.

                                                                                                                                               Page 5of l1
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 11 of 19


Pro Se 14 Rev. 12/16 Com l
                         aintforViolationofCivilRihts Prisoner


VIl. Exhaùstion ofAdm inistrative Rem ediésAdm inistrativeProcedures
           .
               y
               j . yé
       ThePrisùnLitigationReform Act(ç4PLRA''), 42U.S.C.â 1997e(a),requiresthatSslnloactionshallbebrought
       with respecttoprison conditionsundersection 1983ofthistitl
       inanyjail, prison,orothercorrectionalfacility untilsuchadmie,orany otherFederallaw , byapri
                                                                  nistrativ                      sonerconfined
       exha                                                               eremediesasareavailableare
           usted.''
       Administbativeremediesarealsoknown asgrievance proc
                                                          edures. Yourcase may bedismissedifyouhave not
       exhaustedyouradm inistrative remedies.
                    ;              %

       A.           Di yourclaimts)arisewhileyouwereconfinedinajail,prison,orothercorrectionalfacility?
                        '
                             Yes

                            No

                    l
                    efyes,namethejail,prison,orothercorrectionalfacilitywhereyouwereconfined atthetimeofthe
                     ventsgivingrisetoyourclaimts).



                . .)                                                                                      -   .



      B. :)D
           ':
           proesthejail,prison,orothercorrectionalfacili
                                                       tywhereyourclaimts)arosehaveagrievance
             ocedure?

               J.           Y es

                            No

                            Do notknow


      C.         Doesthegrievanceprocedureatthejail, prison,orothercorrectionalfacilitywhereyourclaimts)arose
                 coversome orallofyourclaims?
                 . ;y es

                            No

                            Do notknow

                 Ifyes,whichclaimts)?




                                                                                                       Page6 of 11
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 12 of 19


                     i
                     i
ProSe14(Rev.12/1..6
                  ...)Co
                       mplaintforViolationofCivilRights(Prisoner)    . .                  .




                   J
                   bidyoutileagrievanceinthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arose
                   con rning thefactsrelatingtothiscomplaint?
                   i
                   l
                        hYes
                   i
                            No
                   !
                   Ifno,didyout5leagrievanceabouttheeventsdescrie dinthiscomplaintatany otherjail,prison,or
                   otherco- ctionalfacility?

                            Y es

                   EJxo
                   '
                   ,1   :
                        d
                        .




        E.         lfyou did fileagrievance:
                            Wheredidyoufilethegrievance? W?(j()tkzs
                                                                  .
                                                                  u.
                                                                   yg
                                                                    juj
                                                                      kjj
                                                                        ' jx
                                                                        YjjjyjJj.(;(;''
                                                                                    ((e-
                                                                                       '(
                                                                                       /e;
                                                                                         ;
                                                                                         çjckry
                                           '

                        Jtjf, -veïuïm?-k
                                       x.
                                        t,,!ï,k?.;,/
                                                   ..
                                                    it,J-C.t'Josao '
                                                    '   ,   .      kw70
                                                                     - fr
                                                                        ni.,,)1 ctt)iso ve(e;t.
                                                                                              //k
                                                                                                ,
                                                                         )

                                                                                  -


                   ). Whatdidyoucl
                   '
                        !
                                 aimi
                                    nyourgrievanqe?1c (v)
                                                        yjj)riv
                                                        '         'j/'///jjk.
                                                              xQz!.
                                                                  1         poj
                                                                              './
                                                                             .. ,pj
                                                                                  sukv.
                                                                                      qj
                                                                                      .-j,
                                                                                         x
                                                                                         ,
                   ,
                        $
                        -
                        x?
                        # rt
                         '!ojj
                             ,u'ïu-9
                                   .k'
                                     .
                                     t.
                                      ,
                                      .zx.$-
                                           k,z4)J,.
                                                  (),,-f
                                                       ?tcjj./yvb
                                                                t-y'
                                                                   t
                                                                   ,-
                                                                    j-.
                                                                      //2,
                                                                         r
                                                                         yy
                                                                          xtgsyj.
                                                                                ,
                                                                                rw/tg,
                                                                                     y                ,   -
                                   -
                                       (,
                                        -)'
                                          :
                                          j;hk
                                             )'
                                              ),                                                          .

                            Whatwastheresult,ifany?)
                                                   1t
                                                    !ct#'
                                                        J



                            W hatsteps,ifany,did you taketo appealthatdecision? lsthegrievance processcompleted? lf
                            not,explainwhynot.(Describealleyortstoqppealtothehighestlevelofthegrievanceprocess.)
                            '
                            -T-,t
                              .
                              -f  -veg 1
                                       ':-l,
                                       ,    $'
                                             k.
                                              eutkoq' /t?jk-,/uz !).(
                                                               l
                                                                ..

                                                                ..
                                                                     .,  ;
                                                                         t
                                                                         '
                                                                         ,.,.tv,sw:-(,
                                                                                     -.
                                                                                      ).
                                                                                       -( -.:y.,
                                                                                       .tj     $.
                                                                                                yj'
                                                                                                  -tj,
                                                                                                  ,  .)   .
                                                                                                              . .



                             fQ?koouv$v.(r       :.
                                                  ö)/ l7-( ;.-j'
                                                               -/'
                                                                 ?'-
                                                                   flj'j-r'gf$a),)-te.kt,k,.,t'
                                                                                              tzg.i .  t
                             ''                                      -    .                   ,                     --


                                                                                      .

                            -
                             juj'ttzsu. jt.
                                          js-tjvkj.0(.j.l-
                                                         ovvsvvc
                                                               yy)t;(.Jk z-ltkry
                                                                               vjt
                                                                                 ,r,,z u,j
                                                                                         szj-/'Js.  -(, y,j.             ,
                                                                                                                             -




                            Jt'$I,
                                 )e-jt.
                                      s

                                                                                                                         Page7of 11
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 13 of 19



ProSe14(Rev.12/16)Complai
                        ntforViolationofCivilRights(Prisoner)       .   .
                  !                                                                       .



        F.        tfyou didnotfileagrievance:
                      h

                          lfthere areany reasonswhy youdidnotfileagrievance, statethem here:




                  2. lfyoudid nottileagrievancebutyou did inform officialsofyourclaim , statewhoyouinformed,
                     wheriand how,and theirresponse,ifany:




       G.           Pleasesetforth any additionalinfonnationthatisrelevanttothe exhaustion ofyouradministmtive
         i
         r. -. l'
                 y  r
                .T .-
                     emedies.




                 (Note: Youmay attachasexhibitstothiscomplaintanydocumentsrelatedtotheexhaustionofyour
                 administrativeremedies)

VII1. PreviousLaw suits

       Theçûthreestrikesrule''barsa prisonerfrom bringing acivilaction oran appealin federalcourtwithoutpaying
       thefiling fee ifthatprisonerhastçonthreeormoreprioroccasions, whileincarcerated ordetained inany facility,
       broughtan action orappealin acourtoftheUnited Statesthatwasdismissed on thegroundsthatitisfrivolous,
       malicious,orfailsto stateaclaim upon which reliefmaybegranted, unlessthe prisonerisunderimminent
       dangerofseriousphysicalinjury.''28U.S.C.91915(g).
       Tothebestofyourknowledge,have ou had casedismissed basedon thisç6threestrikesrule''?


        . Ye
           s
                ku
                )  7
                    u1e
                      -
                       .
                       tï
                        4
                         .$.(
                            .
                            k
                            '
                             t
                             .
                              ('
                              (
                               $
                               'q
                                k
                                 s.y
                                   '
                                   f
                                   .
                                    .lz
                                    ,
                                    t
                                    à
                                    l
                                      zj
                                       t
                                        jq/.
                                           ,xuqa-t
                                                 zl-sr
                                                     -;
                                                      ')lL.
                                                          )$.p$.((tJjtq(y)                             .

       f-lNoI.*A'                      k#'jx./%dwl')-:yu.-tû-$'?.g1
                                                                ,
                                                                  '
                                                                  tvtjJv
                                                                       jîtk
               k
            j(w;4  &-
                  ,,A yyt
                        j
                        t  jy
                            k)
                             t,
                              t '
                                .
                                gc y
                                   jj
                                    tqtkoz ./(;
                                              ('gq ,(
                                                  j j?) .jg                 .       .



       lfyes,statewhich courtdism issedyourcase,when thisoccurred, and attach acopy ofthe orderifpossible.




                                                                                                           Page 8of 11
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 14 of 19



                                                      $4A-fk-' E-' 7 (),(-'-r
                                                                            .M
                                                                             -b?:r&Je.Jri)qA,'t(
                                                                                               -f?
                                                      'Q'9
                                                      '
                                                         M -%
                                                      k- -  zi-ZJotru$-J):-'
                                                             -             i=4A.  .T
                                                                                   .-+--3
                                                                                       .>!t/)'                     .-       --   .




        *-

             1-$'$'us.,b.M6t,
                      x-    ?x'
                              ,k,tb't-
                                     .f
                                      lt-lo-cîl'
                                              ,tt,kiod
                                                  -
                                                     /t
                                                      p
                                                      -.
                                                       (
                                                       1:(
                                                       ' -('1
                                                            'k$
                                                              ?.
                                                               f-
                                                                .
                                                                ,1lrlw,
                                                                      '
                                                                      i
                                                                      '
                                                                      v'
                                                                       -
                                                                       t
                                                                       y
                                                                       .f7
                                                                         .
                                                                         ,t.
                                                                           -
                                                                           (r
                                                                           ' ,

  û'xlk'tçi
          -tq'   .q,#v.ytft-tksf'
             ivlt,
              '
                                kp
                                 -.
                                  f,.ci
                                      tfu,t
                                          -tït
                                             -k
                                              ,zh--
                                                  )(cpv-
                                                  .
                                                       .-1
                                                         'k,h;ccr'ds,-(k,,
  (7,$7pf'
         j'
          -oftj(/.9kztetbj,
                          )d-'
                             1c:
          )           .


      l.)-$'x.(*
               $
               1tajvlà
                     '(
                      'it'
                      ,   zjyotaf't
                                  ?/j.k'f
                                        ':njkt#tyl/
                                                  it
                                                   .l
                                                    fs)t'?u,ï-tt
                                                               ,-l
                                                                 ,
                                                                 ïn.,-
                                                                     )/ï. jk?'
                                                                             ,.,--,r')'-/tq-$
                                                                                  -

                                                                                                                        .                                          . -



  K t'
     tk(.k.t2CJ(tys-xkf),      '$akJt
                                    z
                                    .  0 v-- j.
                                              o5  -
                                                  ,j
                                                   .t
                                                    -tk
                                                      z..s.
                                                          j
                                                          sj
                                                           .tj.,
                                                               jyyyyyj,
                                                                      y
                                                                      .yyj,),.sy,j.)jsj    .
                                                                           &;l'4/'/('ri '-',
                                                                            )          .j  t   .
         .                                            .

  lk,syztklhq(J'     jtt(j,e
                           -.
                            1G?t;,
                                 z.
                                  jTt-:!
                                      . ''
                                         ,b- qal' ipoe-:ltecr. tk//-/$ltk'                 ;


   AwJ,
      tk.
        ,j'
          zfkw.tt
                '(s.
                   à
                   ''
                    ,
                    t
                    ;-t
                      s,tz.
                          '.
                           ,
                           !
                           b.1t-(.-f-
                                    t,,th,
                                        't
                                         .
                                         )
                                         'ùv,
                                           ,)
                                            '(.
                                              1,
                                               .vv/'jk-k./;yj,(
                                                              ,( tc4.
                                                                    ,/jL
                                                                       v.
                                                                        s
                                                                        ,t/k.
                                                                            1.,        ,
                                                                                                                                              .
                                                                                                                                             .--


    1t.tkçjt
           -k
            attkt.
                 ,t.s.
                     v-L,z-..
                            Is
                             '4-.
                                v...r
                                    -/-é.
                                        ZX/
                                          J,
                                          -J,,-v?w.-) pltl
                                                         ,
                                                         ttps
                                                            J/ti
                                                               k/,'
                                                                  e-Js
                                                                     -ewt
                                                                        s,/
                                                                          z-s
                      '


   q.                                                                                                                                                                    ,




        1,.k,
            kjlf
               ,-
                ,k..
                   t$ç'
                      fkt
                        h.
                         l,.f
                            w()$,tj,
                                   4(-,f
                                       ,.jolnt),$f
                                                 :'
                                                  kzk
                                                    -.,tu(jjç-l
                                                              -
                                                              as./oy4,,,
   '
   ;$ti-oJ. ;, . $w&$pkt,t-v''1, :J'kfzot
                                        ,
                                        u'1v-'f,.lko'ett'1.iz$t
                                                      .            .
                                                                   ,/e
                                                                     ltt.-q,
       qn1'-futj)s.i -t('fktzlft,4r.t,.1'0t'j  hkiy'       oywtflc.drôl
                                                    itx-.ls'          -j' /
                                                                          -,tj;//01,;h,guuols kj               ,


  ï-t?rx..i
          '/t,wt(t.t/lz,.
                        -.
                         1-.f
                            .
                            -
                            ,'
                             k.,z-t
                             -    .v'
                                    ,..
                                      tcs-u-ê-a-t''
                                                  z,. 1-'rm tl'
                                                              k;.,.-!(z. ç'
                                                                         . k/i/f'
                                                                                ,j-
                                                                                  q.ç.
                                                                                     -
                                                                                     o-y
                                                                                       ?,.
                                                                                         ,)'
                                                                                           ;.
                                                                                            -
                                                                                            .$         '




   rî.jk j
         .zçscI
              .
              'jygaj
                   'k,o.5ao.
                           -
                           fki'
                              r'
                               k'
                                qj(
                                  ij
                                   tz),
                                      byf't-t'
                              -                                                                    .


   )                  ks-                    ;'
                                              k?p)((.s,jygz
                                                          q,j
                                                            ,.)zçvj,
                                                             j
                                                                   jto.
                                                                      v                                    o
                                                                                                           .
   ,
       )$co .,
             -#, k
                 q,o,.
                     ,>f,j
                         -o(
                           ,()ayxjg,y(ct/)'
                                          )yi
                                            ,y;(pq),
                                                   .;,) ,
                                                        itjEkjtj))
                                                                                                                                         .


  j--           .               '      '., ) jj -(           z
                                                             v   ,j
                                                                  'j,
                                                                    s,(..   )g(.j)jo,          ,                                 ,
                                                                                                                                                           .

   .(hk
      x
      w).'gk,eï,z1$.o?t',z;.&jj.?.
                                 1;()
                                    ae-(.y
                                         '
                                         v.
                                          uaap-,-
                                                h
                                                /'
                                                 ;? jJ.
                                                      '
                                                      (,u:o /sj.,   -p
                                                                     j(-.
                                                                        s,
                                                                         a.
                                                                          /r.
                                                                            ,/ck.
         t-,-f,.      ;,o1
               t.uj'r/(   7-J.
                             x
                             / 4
                               ,c
                                , ht
                                   .t
                                    o o(
                                       a
                                       -f
                                        v
                                        -
                                        tjt
                                          .
                                          pv 1
                                             .'
                                              jp
                                               -,
                                                ,/j
                                                  -j
                                                   ts-
                                                     q
                                                     s-
                                                      ,) /
                                                         j)
                                                          ,yrz
  c.c,M'>
        ! kl .                   )        .
                                                f             ,s,j.$,' j-
                                                                        ,,
                                                                         .t$.
                                                                            ,j
                                                                             y,u,./                                                  .



  lxer:y wnjqt-oa,   .skf.oek.vp-1)u,J)jo(vt-(t
                                              ,et;
                                                 $.'
                                                   p
                                                   w,sj,k,
                                                         (
                                                         z,
                                                          .
                                                          hà.cltiojv
                                                             .     ?v,r.   $-
                                                                            c.y/uo)
  ?kk,jr't-
  '
  ,       ta-jl mf.
                  jfs
                    '..jJk.
                          a.(,,t1.
                                 ,,tk$,(j
                                 ,      .uv..stt/z,v-.$:
                                                       ,/qj
                                                          .-
                                                           )j.
                                                             ,
                                                             'T,
                                                               ')y-
                                                                  yy
                                                                   -t'
                                                                     p'
                                                                      t;'
                                                                        .,   .
                                                                                                                        .


  -
  G
  )-(
    '
    ;C,
      AJ.
        jtt
          '.
           te.tk'
                )
                .
                ,
                .(
                 -qw.t
                     ,.'
                       .
                       -
                       .
                       J)ki
                          q5.
                            :n,'
                               .y'
                               4 .?t'
                                    .Tk
                                      .?/
                                        ''
                                         $jq.
                                            'jI&((.j ),
                                                      u,vjl  .   .

                                          '
        q )v
           A.s-
              rf
               '.
                ta -te-/qj-k-
                 f/q
                  .
                              ,

                            ncnl-.
                               c-
                                ,?p.î
                                    ,(,
                                      r  ',
                                      -,u.
                                         4or
                                          /,y
                                           .rç.   --ofyt.o..-7 bcc,.ccj.jt.L.(n.,))t-'t-'
                                              ,jltr                                                                     -

   ksott)?tk.t,.  ;,Itp,
                       xo
                        .
                        îol,c ,5
                               -u,(
                                  2/;w,
                                      '
                                      o,(.
                                         toexja
                                              yso,(
                                                  ?zkvzyw,(;i(-/J
                                                                ,-r),
                                                                    çi(;,,,$
                                                                           .,
                                                                            .a(?,
                                                                                w--
   -
   .
   .4ef-,èk.xl ;1t
                 $(uwaw
                 .'
                      pw1.5-c,jl
                               ..
                                e1q,-lJow.'  i
                                             zkwg.tjx'-
                                              .
                                                      bvsnv-l'
                                                             zh'j/
                                                                 .
                                                                 ,i
                                                                  m'-.
                                                                     '
                                                                     IL-;r'/c.'
                                                                              -
                                                                              ii-
   oti
     .,'
       t'- 1tMlko-t?v?t.
                       v,
                        r:,
                          .
                          '
                          ts'
                            ï,j.a.
                                 o,,.
                                    jto tc.
                                          '..to /k)/
                                                   i-
                                                    ;.
                                                     1t-f$
                                                         'es-v,
                                                              I.,
                                                                r
                                                                ;l'fu.clN--J -'
                                                                              t/-
       t,
        .
        9,'/A
            '.
             ,'/3t-
              '

                  .
                  t,u.
                     1.f/'.t
                           k-@.
                              ' v,
                                 y.
                                  ,jc,IJj,-Jt-,(oz/f, -/q0  ',.,'
                                                                >-q' ' q7'
                                                                         .-7qIJ'
   fï/
     ,e.x'
         .
         Jystlwo/j,  kjog, vm)$s(;,./,.
                                      j.
                                       y(,-).c
                                             js'omj.j,yu?,.,,s,,y,;-
                                                                   ,,y.cvqtc.uv.u(,/                                                                           .

   fvsqc
       bi(,4-
            /0:,
               )eve.
                   s..
                     tkwcy(&Jketé,
                                 .
                                 t,
                                  x,4.
                                     j
                                     lfp,sck,-
                                             .c.;(
                                                 ,. s
                                                    j,yujvqvlf?./,,jtj,otujyv,i,./
                                                                                 )                             ,
                                                                                                                                                                     ,




       ,1f,.I,$t,,1
                  -/,t)k)czt-
                            ,tJg)t
                                 'za.
                                    /kpj
                                       z$,
                                         jljtm,j;
                                                ,vvgu,//,v)t
                                                           s,
                                                            zv;.
              -

   4a.-/                  .
                                                                                                                                                       ,


         &.'kk?l(
                ;
                t,h'
                   /ï/-
                      /
                      -
                      !1
                       .
                       ,q5t
                          ,et.-1,
                                ..
                                 $:,2,5('
                                        v.,,,-
                                             ,!
                                              .s-z.)t.
                                                     à)t
                                                       'k
                                                        'vvc(
                                                            *3-
                                                              ).
                                                               q,
                                                                '
                                                                s,,,ct,,.1t'
                                                                           7;$-J
                                                                           r
             ..




          $1/./ï/tU..
   Ayt-t-$'         J'-)?-,-$..
                              11tmut1t'sv.et4.mj@'
                                  .              s1w.(e5',hcet-t
                                                               x,s'
                                                                  u.. k.-cJ-'')c?/i'
                                                                     .
                                                                                           .
                                                                                                                                                   .



   t
   x,,J.
       à.kzpt
            'a-
              ,.lt(
                  J'
                  -.twk.ok.
                          ,çL,Jtu.
                                 pots.rk
                                       -
                                       l.(,
                                          '
                                          0lz.ft/'w
                                                  /e-
                                                    x.f'
                                                       ?.
                                                        'h
                                                         '4t
                                                           rt,:(u.
                                                                 &nkj'
                                                                     .
                                                                     tvevklh
                                                                                 ??.
                                                                                   ,
                                                                                   lq').
                                                                                      û.
                                                                                       tj
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 15 of 19


                                                             (
                                                             7l,s.1
                                                                  .
                                                                  -t
                                                                   ?
                                                                   !
                                                                   ,--t
                                                                   '  l
                                                                      tl.




                                   -'
                                    )cî?.
                                     ti
                                      jv
                                       qg
                                        yl
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 16 of 19



  ProSe14(Rev.12/16)Commlai
                          ntforViolationofCivilRights-tprisoner)             ..
                    j'           .
                    7J           .


                         Haveyou filed otherlawsuitsin stateorfederalcourtdealingwiththesam efactsinvolved inthis
                         Act,ion?
                    ,
                         g; ves
                                     No
                         !
                         l
                         AfyouraxswertoA isyessdescribeeach lawsuitby answering questions 1through 7below . (Ifthereis
                           tlrcthan onelawsuit,describetheadditionallawsuitsonanotherpage, usi
                                                                                             ngthesameformat)
               J ' .1

                         i.iPartiestothepreviousIawsuit
                                 kPlaintiffts)            h
                                 Defendantts)

                                 Court(ffederalcourt,namethedistrict;fstatecourt,namethecolznl
                                                                                             yandState)
                '

                 t)
                     '
                        3.'Docketorindex number




                                                              *
                     :
                     . t:
                     .
                     .
                        1             '
                     5. Approximatedateoffiling lawsuit



                                 lsthecasestillpending?

                             L ves
                             ,


                             L xo
                                 lfno,givetheapproximatedateofdisposition.

                                 Whatwastheresultofthecase? (Forexample. Wasthecasedismissed? Wasjudgmententered
                                 inyourfavor? Wasthecaseappealed/)




                    Haveyou filed otherlawsuitsinstateorfederalcovrtothe wiserelating tojhe cond,itionsofyour
                                             ;.       .       ?         '                  /      /2   ..,
                    .
                     imprisonment?ytys. j
                                        .jwyt;(
                                              .
                                              yvvgj
                                                  mlj.k
                                                  ,   ,jjyj
                                                          ag j
                                                             ..
                                                              r(ry
                                                                 e(
                                                                  ptc
                                                                    s
                                                                    vjjlypgltp/gj
                                                                                -,.
                                                                                  j,ojl
                                                                                      s
                                                                                      .
                    xuylktulti
                    .
                                                                                                              pagep oj-jj
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 17 of 19


 ProSe14(Rev.l2/16)Complai
                         ntforViolationofCivilRights(Prisoner)

                        Y es

                        No


        D.        Ifyouranswerto C isyes describeeach lawsuitby answering questionslthrough 7 below
                  morethan oneIawsuit, de,scribe theadditionallawsuitson anotherpage                  . (Ifthereis
                                                                                   ,   using thesameformat)
                       Partiesto thepreviouslawsuit
                                                 '

                       Plai
                          ntiffts)
                       Defendantts)
                                              jy1jjpuot
                                                      j
                                                      k.y.
                                                         yy,q-
                                                             jjy
                                                               u
                       Court(ffederalcourt,namethedistrict;y'
                                                            xltzfecourt, namethectpl/n/yandState)




                      Docketorindex number


                 4. .Name ofJudge assignedtoyourcase



                      Approximatedateoffiling lawsuit



                      lsthe case stillpending?

                     E!ves
                      ? No

                     lfno,givetheapproximatedateofdisposition

                     W hatr
                     inyouwa st
                           favohr?
                                 ereWa
                                    suls
                                       to
                                        thfeth
                                             ce
                                              asceas
                                                   ae
                                                    p?
                                                     pe(al
                                                        Fo
                                                         ere)
                                                          d/xample: Wasthecasedismissed? Wasjudgmententered




                                                                                                          Page 10 of 1l
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 18 of 19



Pro Se14(Rev.12/16)ComplaintforViolationofCivilRights(Prisoner)                                                            .-




IX.     Certilkation and Closing

        UnderFederalRuleofCivilProcedure 11,by signingbelow,lcertify tothebestofmy knowledge,information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpumose,suchastoharass,cause
        unnecessarydelay,orneedlesslyincreasethecostoflitigation;(2)issupportedbyexisting law orbya
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;Q)thefactualcontentionshave
        evidentiay supportor,ifspecificallysoidentified,willlikelyhaveevidentiarysupportafterareasonable
        opportumtyforftzrtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
        requirementsofRule 1l.


        A.          ForPartiesW ithoutan Attorney

                    Iagreeto providethe Clerk'sOffice with any changestomy addresswhere case-relatedpapersmay be
                    served. Iunderstand thatmy failureto keep acurrentaddresson filewith the Clerk'sOfticemay result
                    inthe dismissalofmycase.

                    Dateofsigning:            .

                   j'
                    SijnatureofPlaintiff            .
                                                            ..-
                                                                      x.
                                                                       .   z'A
                                                                           J,gj .   ,
                                                                                    ;k
                :
                    Printed N am e ofPlaintiff              (.
                                                             1t
                                                              '.
                                                               ottvq.
                                                                    1 Jtzl<
                                                                          .-
                                                                           'YV
                                                                            I-
                                                                             'Pf
                                                                               -J            -                             '
                 Prison Identification #                     î
                                                             '
                                                             )(. ?   ''' '
                                                                    .') ' s   ,          -
                                                        ,
                                                        .
               t PrisonA ddress
                    j                                   -
                                                        j'cj
                                                           llg
                                                             t-..
                                                                1
                                                                - Utl& ..,j
                                                                j         $r y.
                                                                              jjx
                                                                                '.
                                                                                 ,.
                                                                                  t
                                                                  -
                                                                      (o.,,o CD'/ .              l-'t    '$3 L)'
                                                                                                         .     ?.
                                                                                                                )
                                                                                         v
                                                                                         .       State      Zi
                                                                                                             p Code

       B.

                    Dateofsigning'
                                 .

               '

                    Si
                    !,
                      gnatureofAttorney
                    PrintedName ofAttorney
                    2
                    BarNumber
                    NameofLaw Finn
                    1
                    Address

                                                                                    Cit
                                                                                      y          State       Zip Code
                    TelephoneNumber
               ,    E-m ailAddress




                                                                                                                        Page 1lof Il
Case 1:19-cv-23051-DPG Document 1 Entered on FLSD Docket 07/23/2019 Page 19 of 19




                                    <
                            c       c
                            K r- @.f
                            e -. ::
                            o       = te*
                                        a
                            P M


                           >
                                ?
